ORDER OF MULTIDISTRICT LITIGATION PANEL
                            Order Pronounced December 3, 2008


          RE-APPOINTMENT OF PRETRIAL JUDGE IN THE FOLLOWING
                    MULTIDISTRICT LITIGATION CASE:

03-0895        UNION CARBIDE v. AUDREY AMELIA ADAMS, ET AL.

         On January 13, 2004 the MDL Panel appointed Judge Mark Davidson, Judge of
the 11th District Court of Harris County, as pretrial judge in the captioned asbestos
litigation. Judge Davidson has served as pretrial judge continuously since his
appointment. On November 4, 2008 Judge Davidson was defeated for reelection as judge
of the 11th District Court. On January 1, 2009 he will become a retired judge, eligible for
MDL assignments under Rule 13.6(a). On November 11 the Asbestos Liaison
Committee filed a motion asking the MDL Panel to reappoint Judge Davidson pursuant
to Rule 13.6(a). The motion contained considerable argument in support of its request.
On November 17 the panel ordered that any opposition to the motion to reappoint Judge
Davidson must be filed by Friday, November 21. No statement of opposition has been
filed. Pursuant to Rule 13.6(a), the Chief Justice of the Supreme Court of Texas has
approved the assignment of Judge Davidson.


The motion to continue Judge Davidson’s assignment as pretrial judge in the captioned
litigation is granted. Judge Davidson will continue as pretrial judge through December
31, the end of his term as judge of the 11th District Court. Effective January 1, 2009 he
is appointed to serve as pretrial judge in the captioned litigation until further order of this
panel.